Citation Nr: 0803428	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the severance of the award of compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2007) for 
residuals of a rotator cuff tear of the right shoulder as of 
January 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Boston, Massachusetts, Regional Office 
(RO).  In May 2003, the RO granted compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2007) for 
residuals of a rotator cuff tear of the right shoulder and 
assigned a 20 percent evaluation to that disability.  In May 
2005, the Philadelphia, Pennsylvania RO proposed to sever the 
award of compensation under the provisions of 38 U.S.C.A. § 
1151 for the right shoulder disability.  In September 2005, 
the RO implemented the proposed severance of the award of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the right shoulder disability, effective from December 1, 
2005.  In April 2006, the RO corrected the effective date of 
the implementation of the severance of the award of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the right shoulder disability, and assigned an effective date 
of January 1, 2006 to the severance.  

In September 2007, the veteran appeared at the RO for a 
travel Board hearing conducted by the undersigned Veterans 
Law Judge.  The transcript of that hearing has been 
associated with the claims file.  


FINDINGS OF FACT

The evidence of record does not establish that the award of 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2007) for residuals of a rotator cuff tear of 
the right shoulder was clearly and unmistakably erroneous.



CONCLUSION OF LAW

The severance of the award of compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2007) for 
residuals of a rotator cuff tear of the right shoulder was 
improper.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.105(d), 3.326(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of whether the severance of the award of compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2007) 
for residuals of a rotator cuff tear of the right shoulder as 
of January 1, 2006, was proper, the Board observes that the 
veteran has not been issued notice which addresses that 
issue.  Notwithstanding this fact, the Board finds that 
appellate review of the veteran's claim would not constitute 
prejudicial error given the favorable resolution below.

Factual Background

VA Medical Center (VAMC) records document that the veteran 
was hospitalized at the VAMC in June 2002 with a principal 
diagnosis of alcoholic hepatitis.  During this period of 
hospitalization, on July 16, 2002, the veteran reported the 
injury of his right shoulder in a bathroom.  A 
contemporaneous x-ray study conducted to rule-out a fracture 
showed no evidence of fracture or dislocation.  

The report of a February 2003 VA examination revealed the 
veteran's history of having injured his right shoulder 
approximately 6 months prior when he slipped in the shower 
while he was an inpatient at the West Roxbury VA Hospital.  
Examination revealed atrophy of the deltoid muscle with 
tenderness about the shoulder and at the acromioclavicular 
joint over the supraspinatus tendon.  Additional VA treatment 
records dated in March 2003 noted that the veteran had been 
scheduled for rotator cuff surgical repair but elected not to 
have the procedure because the shoulder was feeling better.  

In a May 2003 rating decision, based expressly on the facts 
outlined above, the RO granted compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a rotator 
cuff tear of the right shoulder and assigned a 20 percent 
evaluation to that disability.  The expressed rationale for 
the decision was that "compensation is payable for any 
disability which results from VA hospitalization, medical or 
surgical treatment . . .  Entitlement to compensation for 
residuals of a rotator cuff tear of the right shoulder is 
established because this disability resulted from VA 
hospitalization, medical or surgical treatment."  

In May 2005, the RO proposed to sever the award of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the right shoulder disability.  The expressed basis for the 
proposed severance was that the grant of compensation was 
based solely upon evidence indicating that the veteran had 
fallen in the shower while hospitalized at the VAMC, a 
finding that was clear and unmistakable error since the 
medical evidence failed to show that this injury or 
additional disability resulted from or was due to VA care.  
The decision explained that merely showing that the veteran 
sustained an injury and additional disability on VA premises 
is not sufficient to establish causation.  

In September 2005, the RO implemented the proposed severance 
of the award of compensation under the provisions of 38 
U.S.C.A. § 1151 for the right shoulder disability, effective 
from December 1, 2005.  In April 2006, the RO corrected the 
effective date of the implementation of the severance of the 
award of compensation under the provisions of 38 U.S.C.A. § 
1151 for the right shoulder disability, and assigned an 
effective date of January 1, 2006 to the severance.  

At his hearing before the RO in July 2005 and before the 
Board in September 2007, the veteran argued that the cause of 
the injury to his right shoulder during VA hospitalization 
was the negligence of the VAMC.  He testified that contrary 
to any previous characterization as to what had occurred 
during his period of hospitalization, he did not injure 
himself while taking a shower.  He stated that what actually 
happened was that he went into the bathroom and slipped on a 
wet floor that had just been mopped.  He argues that the 
attendants of the VA hospital should have put signs up in the 
bathroom indicating that the floor was wet, and that they 
were negligent for not having done so.   

Legal Criteria

Compensation under the provisions of 38 U.S.C.A. § 1151 is to 
be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  Jackson v. 
Nicholson, 433 F.3d 822, 824 (Fed. Cir. 2005). 

The provisions of 38 C.F.R. § 3.105 (2007) direct, in 
pertinent part, that:

(d)	Severance of service connection.  Subject to the 
limitations contained in §§ 3.114 and 3.957, service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous (the burden of 
proof being upon the Government).  (Where service connection 
is severed because of a change in or interpretation of a law 
or Department of Veterans Affairs issue, the provisions of § 
3.114 are for application.)  A change in diagnosis may be 
accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion.  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.

In order to sever a grant of service connection, the VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that the VA has followed the applicable 
procedural safeguards.  

The evidentiary standard for clear and unmistakable error 
(CUE) has been analyzed in a number of the Court's opinions.  
Most of these address the appeals of claimants seeking a 
finding of CUE in a past denial of benefits.  However, the 
Court has held that the standard is equally applicable to VA 
where the issue is severance of service connection based on 
CUE.  Once service connection has been granted, section 
3.105(d) provides that it may be withdrawn only after VA has 
complied with specific procedures and the Secretary meets his 
high burden of proof.  Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991) ("In effect, § 3.105(d) places at least as 
high a burden of proof on the VA when it seeks to sever 
service connection as § 3.105(a) places upon an appellant 
seeking to have an unfavorable previous determination 
overturned.").

There is a three-part test to determine whether a prior 
decision is the product of CUE:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 
Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has clarified that test with respect to cases 
involving severance:

Although the same standards applied in a determination of CUE 
in a final decision are applied to a determination whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection, § 3.105(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its initial service connection award.  
In fact, § 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after 
the original granting of service connection.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1998).

The provisions of 38 U.S.C.A. § 1151 direct, in pertinent 
part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and -  (1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
-  (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

The implementing regulations at 38 C.F.R. § 3.361 (2007) 
provide that:

(a) Claims subject to this section -  (1) General. Except as 
provided in paragraph (2), this section applies to claims 
received by VA on or after October 1, 1997.  This includes 
original claims and claims to reopen or otherwise 
readjudicate a previous claim for benefits under 38 U.S.C. § 
1151 or its predecessors.  The effective date of benefits is 
subject to the provisions of § 3.400(i). For claims received 
by VA before October 1, 1997, see § 3.358.

(b) Determining whether a veteran has an additional 
disability.  To determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.  

(c) Establishing the cause of additional disability or death.  
Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims based on 
additional disability or death due to training and 
rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d)(3) of 
this section.  (1) Actual causation required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  (2) Continuance or natural progress of 
a disease or injury.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  (3) 
Veteran's failure to follow medical instructions.  Additional 
disability or death caused by a veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  

(d) Establishing the proximate cause of additional disability 
or death.  The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.  (1) Care, 
treatment, or examination.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and  (i) VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider; or  (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  (2) Events not 
reasonably foreseeable.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of § 17.32 of this chapter.

(e) Department employees and facilities:  

(1) A Department employee is an individual-  (i) Who is 
appointed by the Department in the civil service under title 
38, United States Code, or title 5, United States Code, as an 
employee as defined in 5 U.S.C. 2105;  (ii) Who is engaged in 
furnishing hospital care, medical or surgical treatment, or 
examinations under authority of law; and  (iii) Whose day-to-
day activities are subject to supervision by the Secretary of 
Veterans Affairs.  

(2)  A Department facility is a facility over which the 
Secretary of Veterans Affairs has direct jurisdiction.  (f) 
Activities that are not hospital care, medical or surgical 
treatment, or examination furnished by a Department employee 
or in a Department facility.  The following are not hospital 
care, medical or surgical treatment, or examination furnished 
by a Department employee or in a Department facility within 
the meaning of 38 U.S.C. 1151(a):  (1) Hospital care or 
medical services furnished under a contract made under 38 
U.S.C. 1703.  (2) Nursing home care furnished under 38 U.S.C. 
§ 1720.

Analysis

In May 2003, the RO granted compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a rotator cuff tear of 
the right shoulder and assigned a 20 percent evaluation to 
that disability.  The RO has now severed that award, and the 
veteran seeks to rescind that severance.  

For those claims filed under 38 U.S.C.A. § 1151 on or after 
October 1, 1997, as in this case, the evidence must 
demonstrate that the VA treatment or hospitalization in 
question resulted in additional disability and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a rotator cuff tear of the right shoulder was 
severed based upon the assessment of the RO that the grant of 
compensation under 38 U.S.C.A. § 1151 was clear and 
unmistakable error since the medical evidence merely 
demonstrated that the veteran sustained an injury on VA 
premises, but failed to show that this injury or additional 
disability resulted from VA care.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements and the 
transcripts of the July 2005 RO hearing and September 2007 
travel Board hearing.  

It is undisputed that the veteran has additional disability 
in the form of a rotator cuff tear of the right shoulder, and 
that this additional disability occurred during his 
hospitalization at a VA Medical Center in June and July 2002.  
In the severing of the § 1151 compensation, the RO has taken 
exception as to whether the evidence showed that the 
additional disability resulted from VA care.  

It is important in this discussion to note that the May 2003 
rating decision that granted compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a rotator 
cuff tear of the right shoulder had taken into consideration 
the circumstances of the veteran's hospitalization and injury 
at a VA facility.  It was clearly the determination at that 
time that the veteran's additional disability following his 
hospitalization at a VA facility in July 2002 was a result of 
VA care.  Although the RO did not expressly state in May 2003 
whether it was due to fault on VA's part or whether it was an 
event which was not reasonably foreseeable, the fact that the 
RO made a factual finding that the veteran had additional 
disability and that "this disability resulted from VA 
hospitalization, medical or surgical treatment" is critical, 
particularly in the analysis of whether there was CUE in that 
decision.  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The RO's current claim that there was CUE in the RO's May 
2003 decision amounts to nothing more than a disagreement 
with the way the evidence of record was evaluated.  However, 
a disagreement as to how the facts were weighed or evaluated 
does not constitute CUE, under 38 C.F.R. § 20.1403(d), and, 
therefore, the Board now concludes that, in the decision of 
May 2003, the RO did not commit any error of law or fact 
constituting CUE when it determined that the veteran had 
additional disability that resulted from VA hospitalization.  

In summary, it is undisputed that the veteran's shoulder 
injury was an additional disability that was due to an event 
which was not reasonably foreseeable.  Further, given the 
prima fascia medical evidence showing that the veteran 
sustained an injury while hospitalized at a VA facility, and 
the unrebutted statements from the veteran that the VAMC had 
neglected to put signs up warning of a slippery floor there 
is also the possibility that the additional disability was 
due to fault on VA's part.  Regardless, the presence of error 
in the May 2003 rating decision granting compensation under 
the provisions of 38 U.S.C.A. § 1151 for residuals of a 
rotator cuff tear of the right shoulder is at the very least 
debatable.  Therefore, the record does not establish that the 
award of compensation under the provisions of 38 U.S.C.A. § 
1151 for residuals of a rotator cuff tear of the right 
shoulder was clearly and unmistakably erroneous.  In the 
absence of such a finding, the Board concludes that the 
severance of the award of compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a rotator cuff tear of 
the right shoulder effective as of January 1, 2006, was 
improper.

ORDER

Severance of the award of compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a rotator cuff tear of 
the right shoulder as of January 1, 2006, was improper, and 
the appeal is granted.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


